—Proceeding pursuant to EDPL 207 to review a determination of the Village of Monroe, dated March 20, 2001, made after a public hearing, which condemned certain property.
Adjudged that the petition is granted, on the law, with costs, and the determination is rejected.
The respondent condemnor published notice of the public hearing in two consecutive issues of a weekly newspaper. A condemnor is permitted to publish notice in a weekly newspaper only if there is no daily newspaper within the locality (see EDPL 202 [A], [B ]; see also Town of Carmel v Blanks, 269 AD2d 455, 456). The respondent does not contest the petitioner’s assertion that there was a daily newspaper in the locality. Therefore, the respondent was required to publish notice of the public hearing “in at least five successive issues” of the daily newspaper in the locality (EDPL 202 [A]). The failure to adhere to the publication requirements of EDPL 202 (A) renders the condemnation proceeding jurisdictionally defective and warrants granting the petition (see Town of Carmel v Blanks, supra; Matter of New Life Fellowship v City of Cortland, 175 AD2d 343).
In view of this failure, it is unnecessary for the Court to address the petitioner’s remaining contentions. Feuerstein, J.P., Goldstein, McGinity and Crane, JJ., concur.